REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 10, 20 all comprise (or are significantly similar to), among other things, at a controller node configured for controlling a cluster of one or more network testing and/or visibility nodes: receiving, during an authentication process, node information associated with a first computing node that is not a member of the cluster, wherein the first computing node includes a preconfigured operating system, wherein the authentication process is initiated after the first computing node is connected to the controller node via a physical cable and after the first computing node sends a dynamic host configuration protocol (DHCP) request message for requesting an IP address; determining, using the node information, an operating system image for configuring the first computing node to be a member of the cluster; and providing, via a communications interface, the operating system image to the first computing node; and at the first computing node: receiving the operating system image; and performing, using the operating system image, a hot-boot to configure the first computing node to be a member of the cluster as a worker node controllable by the controller node and to provide at least one network testing or visibility service via at least one pod in the cluster. The remaining dependent claims further limit the invention. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449